Citation Nr: 0735431	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-15 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1979 to 
October 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina that granted service connection 
and assigned an initial 30 percent rating for PTSD, effective 
September 24, 2003.  

Because the claim on appeal involves a request for a higher 
initial rating following the grant of service connection, the 
Board has characterized the claim in light of Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability).


FINDINGS OF FACT

Since the September 24, 2003 effective date of service 
connection, the veteran's PTSD has been manifested by 
symptoms that include: nightmares, sleep disturbance, 
insomnia, anxiety, depression, flashbacks, visual and 
auditory disturbances, disturbances of mood, impairment of 
memory and concentration, panic attacks that are not 
continuous, and social isolation; collectively, these 
symptoms are indicative of occupational and social impairment 
with reduced reliability and productivity, but not 
occupational and social impairment with deficiencies in most 
areas or total occupational and social impairment. 


CONCLUSION OF LAW

The criteria for an initial 50 percent rating, but no higher, 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 
4.7, 4.126, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Disability Evaluation.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where the 
question for consideration is entitlement to a higher initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

When evaluating a mental disorder, the VA must consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the claimant's capacity for 
adjustment during periods of remission. VA shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a) (2007).  
When evaluating the level of disability from a mental 
disorder, the VA will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).


The veteran maintains that the severity of his service-
connected PTSD is not adequately reflected in the current 
initial 30 percent disability rating.  He also contends that 
medical findings reported by his private treating physicians 
support a higher rating. 

The veteran's service-connected PTSD is currently assigned an 
initial 30 percent rating, from the September 24, 2003 
effective date of the grant of service connection, pursuant 
to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).  However, 
a General Rating formula for evaluating psychiatric 
impairment other than eating disorders contains the actual 
rating criteria for evaluating the veteran's disability. See 
38 C.F.R. §§ 4.125- 4.130, Diagnostic Codes 9201-9440 (2007).

A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
normal routine behavior, self-care, and conversation), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment; mild memory loss (such as forgetting names, 
directions, recent events).  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships. Id.

A 70 percent rating is warranted where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and inability to establish and maintain effective 
relationships. Id.

A 100 percent rating is assignable where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name. Id.

The Board has considered all the evidence of record in light 
of the criteria noted above and finds that since the June 24, 
2003 date of service connection, the veteran's PTSD symptoms 
more nearly approximate the criteria for a 50 percent 
disability rating as the evidence shows occupational and 
social impairment with reduced reliability and productivity. 

In September 2003, the veteran's private psychiatrist 
reported that the veteran's chronic PTSD symptoms include 
intrusive thoughts, distress at exposure to triggers, 
avoidance of conversations about past experiences, detachment 
from others, sleep disturbance, and hypervigilance.  The 
veteran has consistently reported auditory and visual 
hallucinations and illusions described as movements he sees 
in his peripheral vision or hears noises which he believes 
might be an alarm or other things.  His affect is slightly 
restricted, he has an anxious mood, and his judgment and 
insight are fair.  The VA physician who examined him in 
December 2003 reported that the veteran's mood was a bit 
tense, he had nightmares and intrusive thoughts, he felt 
detached from others, had sleep disturbance, was somewhat 
irritable, sometimes anxious, and these problems interfered 
with work and social activities and caused the veteran some 
distress.   In addition, the veteran's private psychiatrist 
determined that due to his service-connected PTSD, the 
veteran is moderately compromised in his ability to sustain 
social and work relationships, and in fact, the veteran is 
currently unemployed.  The veteran consistently reports that 
he prefers to be by himself and not socialize with others.  
On VA examination in January 2005, the examiner noted the 
above symptoms, as well as suicidal ideation, intrusive 
thoughts, temper problems, spends excessive time alone, and 
concentration problems.  A May 2005 private psychiatric 
record reflects that the veteran was having nightmares where 
he wakes in a panic, flashbacks, panic attacks three times a 
month, night sweats, mood swings, jumping thoughts, some 
feelings of helplessness and hopelessness, and continued 
auditory and visual hallucinations. 

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social and occupational functioning under a 
hypothetical continuum of mental illness.  See American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV).  See also 
Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  According 
to the DSM-IV, a GAF score of 31 to 40 is indicative of some 
impairment in reality testing or communication, or major 
impairment in several areas, such as work, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work); a GAF score 
between 41 and 50 is indicative of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job); a GAF score between 51 and 60 is indicative 
of moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or coworkers).
 
The Board notes the reported GAF scores from VA examination 
reports in  December 2003, January 2005 and August 2006 of 
55, 55 and 53, respectively, are indicative of moderate 
impairment as contemplated in the 50 percent rating.  
Moreover, the medical evidence from VA examinations, VA 
medical records, and private psychiatric treatment records, 
specifically the September 2003 private psychiatric record 
that states the veteran is moderately compromised in his 
social and work relationships due to his PTSD symptoms, 
supports the conclusion that the veteran's PTSD symptoms 
since the effective date of service connection more nearly 
approximate the criteria for a 50 percent rating under the 
criteria for PTSD.   38 C.F.R. § 4.7; See also Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002).


The Board also has considered whether the veteran is entitled 
to a "staged" rating for his PTSD, as prescribed by 
Fenderson.  However, at no point since the September 24, 2003 
date of service connection has the evidence shown that the 
veteran's PTSD disability is manifested by obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure or irrelevant speech; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; or an inability to establish 
and maintain effective relationships.  The evidence shows 
that the veteran's speech displays a normal rate, volume, and 
rhythm.  Likewise, his speech is coherent. The veteran's 
intellectual functioning is average with fair judgment and 
insight.  While depression and anxiety are noted, there is no 
medical evidence of near continuous panic, outbursts with 
threats of or actual violence, or an inability to function 
independently, appropriately and effectively.  In sum, the 
evidence demonstrates that the symptoms and degree of social 
and industrial impairment from the disability since the 
initial grant of service connection do not more nearly 
approximate the criteria for a 70 percent rating than those 
for a 50 percent rating.

Accordingly, an initial rating of 50 percent, but no higher, 
for service-connected PTSD is warranted.

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

The Board notes that VAOPGCPREC 8-2003 held that, if, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement (NOD) that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  In this case, the issue of the initial 
rating to be assigned for the service-connected PTSD was 
raised in a NOD.  The veteran was given appropriate notice 
concerning his claim for service connection in a September 
2003 letter from the RO.  

In the September 2003 notice letter, the RO advised the 
veteran of VA's responsibilities to notify and assist the 
veteran in his claim, and what was required to prove a claim 
for service connection.  Thereafter, the RO granted service 
connection for PTSD.  At that time, the RO assigned a 
disability ratings and an effective date.  In a March 2006 
letter, VA informed the veteran what he needed to 
substantiate his claim for an increased rating. This letter 
informed him of VA's responsibility concerning obtaining 
evidence to substantiate his claim and to submit certain 
information not previously submitted. The letter essentially 
asked the veteran to send to VA any information in his 
possession pertaining to his claim.  The March 2006 notice 
letter provided to the veteran was compliant with 
Dingess/Hartman.  In view of this, the Board finds that the 
Department's duty to notify has been fully satisfied with 
respect to the claim for an initial higher rating.
 
The Board notes that the veteran did not receive notice of 
the disability rating element and the effective date element 
until after the May 2004 decision awarding service 
connection, thus raising the issue of a timing error as to 
these two elements.  Pursuant to Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007), any error in section 5103(a) 
notification should be presumed prejudicial, and VA has the 
burden of rebutting this presumption.  A notice error 
requires reversal unless VA can show the error did not affect 
the essential fairness of the adjudication.  Id.  The Federal 
Circuit explained that in order to overcome this presumption, 
VA must persuade the reviewing court that the purpose of the 
notice was not frustrated, e.g., by demonstrating: (1) that 
any defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law. Id.

In this case, notice of the disability and effective date 
elements were provided to the veteran in the March 2006 
letter.  Moreover, he was given the criteria for the next 
higher disability evaluation in his initial rating decision 
and, once he appealed the initial disability evaluation, he 
was given the full General Rating Formula for Mental 
Disorders in a statement of the case.  The veteran and his 
representative were afforded ample opportunity to respond.  
The veteran provided information concerning symptoms specific 
to the rating criteria for PTSD, showing that he had actually 
knowledge of the criteria.  Later, he stated he had no 
additional evidence to submit, and the claim was fully 
developed prior to readjudication (as reflected in August 
2005 and March 2007 supplemental statements of the case) and 
certification of the claim.  See Sanders, supra.  Under these 
circumstances, the Board finds the veteran was afforded "a 
meaningful opportunity to participate effectively in the 
processing of his claim by VA," and thus, "essentially cured 
the error in the timing of notice".  See Pelegrini, 18 Vet. 
App. at 122- 24, and Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  
Hence, the Board concludes that any defect in the timing of 
the notice constitutes harmless error.  See generally, Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been 
met, as the veteran's service medical records, VA medical 
records, and private medical records have been associated 
with the claims file and he was afforded appropriate 
examinations in connection with his claim - the most recent 
in August 2006 that considered all the evidence associated 
with the claims file; reports of which are of record.  The 
Board finds that the duty to assist has been satisfied.

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
appellant and is, thus, harmless error.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v. 
Brown, 4 Vet. App. 384 (1993).


ORDER

Entitlement to an initial disability rating of 50 percent 
from the September 24, 2003 effective date of service 
connection, but no higher, for PTSD is granted, subject to 
the criteria governing the payment of monetary benefits.



____________________________________________
MARY GALLAGER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


